DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.
The outstanding double patenting rejections are withdrawn in view of the terminal disclaimer filed 2/2/2021.
New rejections are set forth below:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,894,047; claims 1-27 of US 10,894,046; or claims 1-10 of US 10,898,453 or claims 1-20 of US 10,933,034; or claims 1-12 of US 10,864,209. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of each patents listed above teach the use of bupropion and dextromethorphan to treat major depressive disorder in subject suffered from depression. Although the exact dosage and dosing regimen is not taught, the range of dosage and regimen taught in each patents encompassing that of the instant claimed. 
It would have been obvious to one of ordinary skill in the art to adjust the dosage and dosing regimen in a method of using bupropion and dextromethorphan to treat major depressive disorder because the optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Claims 1-25 of copending Application No. 17/095,256 (reference application). 
Claims 1-24 of copending Application No. 17/141,905 (reference application). 
Claims 1-30 of copending Application No. 17/143,947 (reference application). 
Claims 1-30 of copending Application No. 17/168,872 (reference application). 
Claims 1-30 of copending Application No. 16/983,873 (reference application). 
Claims 1-23 of copending Application No. 17/068,309 (reference application). 
Claims 1-27 of copending Application No. 17/066,310 (reference application). 
Claims 1-26 of copending Application No. 17/075,189 (reference application). 
Claims 1-26 of copending Application No. 17/070,706 (reference application). 
Claims 1-25 of copending Application No. 17/087,890 (reference application). 
Claims 1-26 of copending Application No. 17/063,364 (reference application). 
Claims 1-10, 12-14 of copending Application No. 16/822,564 (reference application). 
Claims 1-7, 10, 12-14, 20-21 of copending Application No. 16/822,564 (reference application).

Claims 1-30 of copending Application No. 17/061,047 (reference application). 
Claims 1-20 of copending Application No. 17/002,017, (reference application). 
Claims 1-20 of copending Application No. 17/003,777 (reference application). 
Claims 1-30 of copending Application No. 16/983,873 (reference application). 
Claims 1-8, 16, 16, 19 of copending Application No. 16/894,713(reference application). 
Claims 1-23 of copending Application No. 16/853.062 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the copending applications cited above are drawn to a method for treating depression or treatment-resistant depression comprising co-administering a combination of dextromethorphan with bupropion in overlapping dosages and dosing regimen. Since the same method steps is essentially the same and the patient population is the same, the only difference is the dosage and dosing regimen employed. 
It would have been obvious to one of ordinary skill in the art to adjust the dosage and dosing regimen in a method of using bupropion and dextromethorphan to treat major depressive disorder because the dosage and dosing regimen are closely overlapped. In addition, the optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627